Title: To George Washington from La Luzerne, 18 February 1784
From: La Luzerne, Anne-César, chevalier de
To: Washington, George



Sir.
Annapolis [Md.] Febr. 18th 1784.

I had flattered myself that my Stay in Annapolis would procure me an opportunity of waiting upon Your Excellency, but the roads are so bad and the Snow so deep that I am obliged to renounce to this happiness untill my return to this place, which, I hope, will be towards the middle of next month.
I hope then to take hold of the favorable moment, which I have lost in this Season, and to enjoy longer Your Excellency’s Society in renewing the assurances of the respectful attachment with which I have the honor to be, Sir, Your Excellency’s Most obedient and very humble Servant

le che. de la luzerne


P.S. I beg leave to enclose a Letter from the Marquis de la Fayette. He gives me some hopes to be here in the Spring.

